 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 1 of 16 PageID# 556




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


THE BRINK'S COMPANY,

                     Plaintiff,

V.                                               Civil Action No. 3:20-cv-520-HEH


CHUBB EUROPEAN GROUP
LIMITED,etaL,

                     Defendants.


                              MEMORANDUM OPINION
                             (Denying Motion for Remand)

       This matter is before the Court on The Brink's Company's("Plaintiff) Motion for

Remand(ECF No. 8), filed on July 14, 2020. This case was removed from the Circuit

Court for the County of Henrico on July 9, 2020. (ECF No. 1.) Plaintiff contests

removal, and claims that there is not diversity jurisdiction in this case because Chubb

European Group Limited("Chubb")and Certain Underwriters at Lloyd's, London

Subscribing to Policy No. B091/L11831111 ("Underwriters," collectively "Defendants")

have not adequately pled their citizenship. The parties have filed memoranda in support

oftheir respective positions and the Court heard oral argument on the Motion on

September 30, 2020. The Motion is ripe for the Court's review. For the foregoing

reasons, the Court will deny the Motion for Remand.

                                   1.   BACKGROUND


       As set forth in the Complaint, Plaintiff is a cash management company based in

Henrico, Virginia. (Notice of Removal,ECF No. 1, Ex. A, 8.) In 2018,Plaintiff sought
  Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 2 of 16 PageID# 557




specialty insurance and obtained comprehensive crime insurance through the insurance

marketplace Lloyd's, London ("Lloyd's"). (Id. ^ 10.)

       Lloyd's is not an insurance company; it is an entity that controls a specialty

insurance marketplace, functioning similarly to the New York Stock Exchange. Allen v.

Lloyd's, London, No. 3-cv-522-REP, 1996 WL 490177, at *2(B.D. Va. Aug. 23, 1996).

The market was originally (and still is in part) funded by wealthy individuals who

provide capital to underwrite insurance policies for a variety ofrisks. Id. at *2-3. These

individuals are members ofLloyd's and are called "Names," and, over time. Names have

become a mixture of business entities and individuals. Id. at *3. Names are grouped into

syndicates, which can also sometimes form groups, to underwrite a policy or risk. Id.

Generally, Names are not involved in day-to-day management of a syndicate; instead, a

manager or agent is appointed to monitor daily operations. Id.

       Plaintiff obtained primary coverage for its comprehensive crime insurance through

Chubb and first excess comprehensive insurance coverage through the Underwriters for

the period between April 1,2018 and April 1, 2019. (ECF No. 1, Ex. A,t H 10-11.)

Together,the policies covered Plaintiff in an amount up to $50,000,000.00(a

$10,000,000.00 policy limit on the primary coverage and $40,000,000.00 of excess

coverage through the excess comprehensive policy). (Id. f 12.) During the 2018

coverage period. Plaintiff discovered that one ofits employees, Roiland Gotiangco

("Gotiangco"), defrauded Plaintiff by modifying, corrupting, and erasing confidential

data in Plaintiffs systems dating back as far as 2016. (Id. fl 14-15.) As a result ofthis

scheme. Plaintiff alleges that Gotiangco fraudulently transferred $1,220,078.27, leading
  Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 3 of 16 PageID# 558




to a federal investigation and subsequent indictment for wire fraud and identity theft. {Id.

fl 18-21.)

       Thereafter, Plaintiff contends it notified Chubb in September 2018 ofthe theft and

warned in October 2018 that further investigation may uncover additional losses. {Id.

^ 22.) Chubb allegedly told Plaintiffthat the additional losses would "fall within the

definition of a single claim and would 'attach back' to this notification." {Id.) Plaintiff

employed KPMG to perform a forensic accounting investigation. {Id. fl 23-25.) Based

upon the results ofKPMG's investigation, Plaintiff asserts that it suffered a loss of

$21,725,000.00 from accounts lost due to Gotiangco's modification ofthe computer

records and $4,500,000.00 in costs to reproduce Plaintiffs accounts and data in addition

to the $1,220,078.27 transferred to Gotiangco's personal accounts. {Id. 125.) Plaintiff

states that it then notified the Underwriters that Plaintiffs losses could be as much as


$25,000,000.00. {Id. 126.) Accounting for the $100,000.00 deductible, Chubb paid

Plaintiff$1,120,078.27 for the actual amount Gotiangco misappropriated as well as an

additional $100,000.00 for the proof ofloss KPMG prepared. {Id. ^ 27.) Plaintiff claims

that Chubb and Underwriters have failed to properly compensate Plaintifffor its losses

attributed to Gotiango's fraud. {Id. H 28.) Plaintiff brings two claims of breach of

contract, one as to each Defendant for failing to cover the entirety ofPlaintiffs

$26,250,000.00 loss.

       Defendants contend that there is diversity jurisdiction because Plaintiff is diverse

from all Defendants and the amount in controversy exceeds $75,000. {Id.) As alleged in

the Notice ofRemoval, Defendants assert that the citizenship for all parties is as follows:
Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 4 of 16 PageID# 559




 • Plaintiff is a Virginia corporation with its principal place of business in Henrico

     County, Virginia.

 • Chubb Underwriting Agencies Limited is the managing agent for Lloyd's

     Syndicate 2488, which issued the primary coverage policy. Chubb Underwriting

     Agencies Limited is incorporated in the United Kingdom with its principal place

     of business in London,England. Lloyd's Syndicate 2488 has one member, Chubb

     Capital Limited, which is a private limited company incorporated in the United

     Kingdom with its principal place of business in London, England. Chubb

     European Group Limited, the named Defendant, is now called Chubb European

     Group SE and is incorporated in France with its principal place of business in

     Courbevoie, France.

 • The Underwriters, who issued the excess coverage policy, consist of nine Names

     grouped into four Syndicates:

        o QBE Syndicate 1886 is an unincorporated association. Its sole member is

            QBE Corporate Limited, a private limited company. QBE Corporate

            Limited is incorporated in England and Wales with its principal place of

            business in London,England,

        o Probitas Syndicate 1492 is an unincorporated association. There are six

            members ofthis Syndicate:(1)OCIL Limited;(2)Probitas Corporate

            Capital Limited;(3) GIC Re,India, Corporate Member Limited;(4)IAT

            CCM Limited;(5)Iris Balanced Corporate Member Limited; and(6)Iris

            Low Volatility Plus Corporate Member Limited. These entities are all
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 5 of 16 PageID# 560




              private limited companies organized under the laws ofthe United Kingdom

              with their principal places of business in the United Kingdom,

          o Liberty Syndicate 4472 is an imincorporated association. Its sole member

              is Liberty Corporate Capital Limited. Liberty Corporate Capital Limited is

              a private limited company organized under the laws ofthe United Kingdom

              with its principal place ofbusiness in London, England,

          o XL Syndicate 2003 is an unincorporated association. Its sole member is

              Caitlin Syndicate Limited. Caitlin Syndicate Limited is a private limited

              company organized under the laws ofEngland with its principal place of

              business in London,England.

       Plaintiff contends that Defendants insufficiently pled diversity jurisdiction as the

Notice ofRemoval does not properly list all the relevant parties and corresponding

citizenship. (ECF No.9 at 1.) Specifically, Plaintiff argues that Defendants have not

included all the Names underwriting the policy. {Id. at 2.) Moreover, as the Names

comprising the syndicates are U.K. private limited companies. Plaintiff also asserts that a

U.K. private limited company should not be treated as a corporation for diversity

purposes, but rather as an unincorporated association. (ECF No. 19 at 11-6.)

Accordingly, Plaintiff believes that Defendants must list all the stakeholders for each

Name. {Id.) Defendants, however, assert that the Names listed comprise all the Names

associated with the syndicates and that no other Name assisted in underwriting the

policies. (ECF No. 18 at 1.) Defendants also argue that U.K. private limited companies

are like corporations for diversity purposes and, thus, Defendants only need to allege the
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 6 of 16 PageID# 561




principal place of business and place ofincorporation for each Name. {Id. at 6.)

                             IL   STANDARD OF REVIEW

       As the removing parties, Defendants bear the burden of demonstrating that this

Court has subject matter jurisdiction. Pressl v. Appalachian Power Co., 842 F.3d 299,

302(4th Cir. 2016). Removing proceedings from state court raises significant federalism

concerns; accordingly,"[i]ffederal jurisdiction is doubtful, a remand is necessary."

Mulcahey V. Columbia Organic Chems. Co., 29 F.3d 148,151 (4th Cir. 1994). In

contrast to state courts of general jurisdiction, "[fjederal courts are courts oflimited

jurisdiction, possessing only that power authorized by Constitution and statute." Gunn v.

Minton, 568 U.S. 251, 256(2013)(quotations and citations omitted). In determining

whether removal is proper, federal courts must be "sensitive to the delicate nature of

federal-State relations [and] must take care not to assume jurisdiction of a case or

controversy that belongs exclusively before a State tribunal." Thompson v. Gillen, 491 F.

Supp. 24,27(E.D. Va. 1980). "[Cjourts may consider affidavits and other extrinsic

information to determine whether subject matter jurisdiction exists." Saval v. BL Ltd.,

710 F.2d 1027, 1029 n.2(4th Cir. 1983).

       This Court has "original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of$75,000, exclusive of interest and costs, and is

between ... citizens of a State and citizens or subjects of a foreign state." 28 U.S.C. §

1332(a)(2). Diversity must be complete "such that the state of citizenship of each

plaintiff must be different from that of each defendant" at the time an action commences.

Athena Auto., Inc. v. DiGregorio, 166 F.3d 288, 290(4th Cir. 1999). This holds true for
  Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 7 of 16 PageID# 562




when a citizen of a foreign state is a party to an action. Gen. Tech. Applications, Inc. v.

Exro Ltda, 388 F.3d 114, 120-21 {4th Cir. 2004)(holding that non-diverse state

citizenship or alienage on two sides of a dispute destroys diversity).

       The amount in controversy is determined when a case is removed to the district

court. See Rowland v. Patterson, 882 F.2d 97,99(4th Cir. 1989). "[I]f a single plaintiff

joins several parties as defendants, the plaintiff may not aggregate the various claims

unless the defendants' liability is common,undivided or joint." Liberty Mut. Fire Ins. Co.

V. Hayes, 122 F.3d 1061 (4th Cir. 1997). When defendants are severally liable, there

must be a sufficient amount in controversy alleged to each defendant. See id.

                                     III.   ANALYSIS


       It is an open question in the United States Court of Appeals for the Fourth Circuit

as to how to treat "Certain Underwriters at Lloyd's, London" for diversity purposes.

Even so, courts have generally said that, when a plaintiff sues "Certain Underwriters at

Lloyd's, London," a court must look to the Names underwriting the policy for diversity

purposes. CNX Gas Co. LLC v. Lloyd's ofLondon, et al., 410 F. Supp. 3d 746,754

(W.D.Pa. 2019)(collecting cases). A question arises when Names are grouped together

in syndicates for diversity purposes, particularly in light of Carden v. Arkoma Assocs.

494 U.S. 185, 195-96(1990)(holding that citizenship of a limited partnership is that of

all its members). In light ofthe unique nature ofLloyd's operations, a circuit split

developed regarding whether "a Lloyd's syndicate is more like a trust or a limited

partnership—in other words, whether only the representative Name's citizenship is
  Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 8 of 16 PageID# 563




relevant(the trust model), or whether the citizenship of all ofthe Names must be

considered (the limited partnership model)." CNXGas Co.,410 F. Supp. 3d at 754.

       The Sixth Circuit first addressed this issue and looked to agency law for guidance.

Certain Interested Underwriters at Lloyd's, London, England v. Layne,26 F.Sd 39,43

(6th Cir. 1994). The court treated the Names that were general members in the syndicate

as undisclosed principals and the managing Name who underwrote the policy as the

agent. Id. at 42. As agents are liable for the acts performed on behalf of undisclosed

principals under agency law, the Sixth Circuit reasoned that "[w]hen the defendants

elected to sue the underwriters, they elected to sue the agent. The syndicates, as

principal, therefore, were no longer liable to the defendants on the contract and,

consequently, are not real parties in interest." Id. The court found that, as the real party

in interest, only the managing underwriter's citizenship was relevant for diversity

purposes. Id.

       The Seventh Circuit rejected this approach, determining that a syndicate should be

treated as a limited partnership and not as a trust. Indiana Gas Co, Inc. v. Home Ins. Co.,

141 F.3d 314,319(7th Cir. 1998). The court concluded that "[sjyndicates are run ...

much like limited partnerships, with a lead member ... able to transact business without

consulting the investors." Id. at 316, 319. Therefore, according to the Seventh Circuit, a

court must look at all the members of a syndicate to determine diversity. Id. at 319;see

also CNX Gas Co.,410 F. Supp. 3d at 755 (collecting district court cases where courts

treated syndicates as limited partnerships for diversity purposes). The Eleventh Circuit

followed the Seventh Circuit's limited partner approach. Underwriters at Lloyd's,


                                              8
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 9 of 16 PageID# 564




London v. Osting-Schwinn,613 F.3d 1079, 1088-90(11th Cir. 2010)(adopting the

limited partner approach when ascertaining the citizenship of Lloyd's syndicates for

diversity jurisdiction).

       Other circuits have used a mixed approach. These circuits have looked to Sixth

Circuit's trust approach solely when the lead underwriter is sued in their individual or

representative capacity and is the real party in interest. However,these courts have

utilized the Seventh's Circuit limited partner approach when all the underwriters are sued

jointly. For example, the Second Circuit held that, while treating Lloyd's syndicates and

underwriters as limited partnerships was the better approach for determining citizenship,

there are times when only one Name is sued in its individual capacity. E.R. Squibb &

Sons, Inc. v. Accident Cas. Ins. Co., 160 F.3d 925,931 (2d Cir. 1998)(discussing

26 F.3d at 43 and Indiana Gas, 141 F.3d at 319). In E.R. Squibb, only one Name was a

defendant who acted "as a representative underwriter representing certain underwriters at

Lloyd's [of] London, being all underwriters who subscribed the policies ofinsurance

issued to the plaintiff." Id. at 928. As all Names were jointly and severally liable, the

court held that, when one Name is sued in an individual or representative capacity, only

the representative Name is relevant for diversity purposes. Id. at 938.

       The Third and Fifth Circuits have followed the Second Circuit's approach.

Corfleld v. Dallas Glen Hills LP,355 F.3d 853, 864(5th Cir. 2003)("Having determined

that an insured can sue a Name individually, it does not follow that the citizenship ofthe

remaining Names on the Policy who are not parties to the case and are not before the

court is relevant to determining whether the parties are completely diverse."); Chem.
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 10 of 16 PageID# 565




Leaman Tank Lines, Inc. v. Aetna Cas. and Sur. Co., Ill F.3d 210, 222-23(3d Cir.

1999)(holding that, as only one underwriter was a defendant and was acting in a

representative capacity on behalf of all underwriters, only the representative

underwriter's citizenship was relevant for diversity purposes).

       While the Fourth Circuit has yet to address this question, other courts in this

District have followed the Seventh Circuit's limited partner approach. Hillen v. Lloyd's,

London, No. l:18-cv-112,2018 WL 10501628, *2(E.D. Va. Mar. 26, 2018). InHillen,

an injured professional hockey player sued Lloyd's, London, whose underwriters issued

his insurance, for coverage. Id. at *1. Relying on Garden and E.R. Squibb, the court held

that the citizenship of Certain Underwriters at Lloyd's "is determined by the citizenship

ofthe subscribing syndicates, and that a syndicate's citizenship is determined by looking

to the citizenship ofeach ofthe Names who are members ofthe syndicate." Id. at *2

(citing Garden,494 U.S. at 189; E.R. Squibb, 160 F.3d at 930).

       In the case at bar, unlike E.R. Squibb or Gorfield, there is not one underwriter who

is representing all the underwriters to the policies or that was sued alone in its individual

capacity. See Gorfield, 355 F.3d at 864; E.R. Squibb, 160 F.3d at 930. Plaintiff has sued

all ofthe underwriters for both policies, mirroring Indiana Gas and Hillen. See Indiana

Gas, 141 F.3d at 319; Hillen, 2018 WL 10501628, at *2. Accordingly, this Court will

follow the approach adopted by five circuits and treat Lloyd's syndicates like limited

partnerships. Defendants are required to state the citizenship ofeach member Name in

the syndicate to determine diversity jurisdiction.

       Defendants consist of numerous foreign entities based in France or the United


                                             10
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 11 of 16 PageID# 566




Kingdom. Almost all Defendants consist of numerous Lloyd's syndicates comprised of

member Names structured as U.K. private limited companies. Defendants allege in the

Notice ofRemoval that those Names are all organized under the laws ofthe United

Kingdom with their principal places of business in the United Kingdom. The parties

dispute whether a private limited company should be treated as a corporation or ifthe

citizenship of all the members or stakeholders must be alleged for diversity purposes.

       The Supreme Court ofthe United States has issued little guidance on the question

of determining the citizenship of a foreign entity. The Court has held that a foreign

business entity is subject to suit in the United States so long as it is a "juridical person."

People ofPuerto Rico v. Russell & Co., 288 U.S. 476,480-81 (1933). In Russell, the

Court held that a Puerto Rican sociedad en comandita is a Puerto Rican citizen for

diversity purposes. Id. As a sociedad was formed differently than American business

entities, the sociedad was simply considered a Puerto Rican citizen. Id.

       During the ensuing decades, the Seventh Circuit developed a multi-factor test to

determine whether a foreign business entity is equivalent to an American corporation for

diversity purposes. Lear Corp. v. Johnson Elec. Holdings Ltd., 353 F.3d 580, 583(7th

Cir. 2003). The test requires a court to evaluate whether the foreign entity has the same

or similar characteristics to a corporation, such as ifthe entity has "perpetual existence,

[and is] governed by a Board ofDirectors, able to issue tradable shares ... and treated as

independent of its equity investors—^who are neither taxable on its profits nor liable for

its debts." Id. Utilizing these factors, the Seventh Circuit concluded that a Bermuda

"limited" entity should be treated as a corporation for diversity purposes. Id.


                                               11
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 12 of 16 PageID# 567




       Recently, the Fourth Circuit addressed this question of determining citizenship of

a foreign entity in Hawkins v. i-TVDigitalis Tavkozlesi zrt. 935 F.3d 211,223-25 (4th

Cir. 2019). The court considered how to treat a Hungarian business entity for diversity

purposes. Id. at 226. While the court examined both the Supreme Court's and Seventh

Circuit's approaches, the court did not adopt either and expressly left the question open.

Id. at 224. Although the Fourth Circuit noted that they "might well be inclined to adopt

the Seventh Circuit's approach if we were reviewing the issue de novo," the court

recognized that comparing foreign entities to American corporations may not always be a

perfect match. Id. at 224-25.

       Plaintiff argues that this Court must adopt the Seventh Circuit's multi-factor test

due to the Fourth Circuit's decision in Hawkins along with another recent case. Navy Fed.

Credit Union v. LTD Financial Servs., LP,972 F.3d 344(4th Cir. 2020). In Navy

Federal, the Fourth Circuit noted that "[o]nly in special circumstances—such as when a

foreign corporation lacks a clear domestic analogue—^may we look to the structure of any

entity to determine whether it classifies as a corporation." Id. at 354 n.5 (citing Russell,

288 U.S. at 479 and Hawkins,935 F.3d at 224-25). Plaintiff contends that such

circumstances exist here, and that it is unclear whether a private limited company is more

like an LLC or a corporation. Defendants counter that a private limited company has

almost universally been treated as a corporation for diversity purposes and this Court

should do so as well.


       Indeed, many courts do simply state that a U.K. private limited company is treated

as an American corporation for diversity purposes. Nearly a dozen courts have presumed


                                             12
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 13 of 16 PageID# 568




a private limited company is sufficiently similar to an American corporation to be treated

as such for diversity purposes.' Even so, a private limited company is a juridical person,

like a corporation, as it has its own legal personality with various registration and

reporting requirements. See Russell, 288 U.S. at 480-81; Setting up a Private Limited

Company, START UP LOANS Co. https://www.startuploans-.co.ulo'business-advice/what-

is-private-limited-company/(last visited Nov. 12,2020). Following the lead of many

sister courts, the Court finds that a U.K. private limited company is an analog to an

American corporation. Thus, Defendants need only to demonstrate the place of

incorporation and principal place of business for each Name.

       However, if the Court were to apply the Seventh Circuit's test, as Plaintiff argues

this Court must, a U.K. private limited company would still be considered similar to an

American corporation for diversity jurisdiction. The hallmarks of an American

corporation include a formal business structure with board meetings, transferable stocks,

no pass-through taxation, and various shareholders who do not assume liability for the

corporations' debts or liabilities. See Lear, 353 F.3d at 583. A private limited company



'Kg.,EMR (USA Holdings) v. Goldberg, 18-cv-7849(ER),2019 WL5537878,*14(S.D.N.Y.
Oct. 25,2019);SHLD, LLC v. Hall, No. 15 Civ. 6225(LLS),2015 WL 5772261; *2(S.D.N.Y.
Sept. 29, 2015); Wexler v. Allegion(UK)Ltd., 16 Civ. 2252(ER),2016 WL 6662267,*3(Nov.
9,2016); Century Metal Recycling Priv. Ltd. v. Dacon Logistics, LLC,No. 3:13-cv-93(CSH),
2013 WL 5929816,*3(D. Conn. Nov. 4,2013); Ratacjzakv. Beazley Sols. Ltd., No. 13-C-045,
2013 WL 2147543, *1 (E.D. Wis. May 15,2013); StormWater Structures, Inc. v. Platipus
Anchors, Inc., No. H-09-2755,2010 WL 582554, *1 (S.D. Tex. Feb. 11, 2010); HFGL Ltd. V.
Alex Lyon & Son Sales Managers and Auctioneers, Inc., 264 F,R.D. 146, 147 n.2(D.N.J. 2009);
Primus Telecoms., Inc. v. Toshiba ofEur. Ltd., No. 09-cv-lO, 2009 WL 3064669,*2 n.2(E.D.
Va. Sept. 22, 2009); Novae Underwriting, LTD. v. Cunningham Lindsey Claims Mgmt.,No.07-
C-2008,2008 WL 4542988, *1 (N.D. 111. Apr. 1,2008);Simon Holdings PLC Grp. ofCos. U.K.
V. Klenz, 878 F. Supp. 210,211 (M.D. Fla. 1995); Chok v. S& WBerisford, PLC,624 F. Supp.
440,441^2(S.D.N.Y 1985).


                                             13
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 14 of 16 PageID# 569




has all ofthese features: a separate legal identity with separate liability; at least one

director and one secretary; marketable stocks, though they cannot be sold on the public

exchange; required annual reports to the Companies House,the United Kingdom's

equivalent ofa State Corporation Commission; and no pass-through taxation. Companies

Act 2006,c. 46,pt. 1 §§3^,5AA\id. atpt2§ 16; L. OFInt'lTrade §§ 145:4, 145:6,

145:8; 2 GOING Global § 26:23; see also Setting up a Private Limited Company,supra.

Even under the Seventh Circuit's approach, a private limited company contains almost all

the characteristics of an American corporation. Thus, the Court will treat each private

limited company as a corporation for diversity purposes.

       Plaintiff alleges that Defendants have not listed all ofthe Names as there can be

many hundreds ofNames that form syndicates to underwrite the policy. To support this

allegation. Plaintiffstates that, not only can there be hundreds of Names, but also that

there can be American Names underwriting a policy. As a result. Plaintiff asserts the

amount in controversy requirement is also not satisfied due to the potential for additional

unknown Names. However, Defendants asserted that all ofthe Names that underwrote

the policy at issue are listed, that there are no additional Names in the syndicates

underwriting this policy, and that the amount in controversy requirement as to each

Defendant is satisfied.


        Conspicuously absent from Plaintiffs briefing is any evidence that any of

Defendants' member Names is missing or that any Name is American. Accordingly, the

Court finds that Defendants have listed all the Names underwriting plaintiffs policy.

Moreover, as stated in the Notice ofRemoval, Plaintiff is diverse from Defendants.


                                              14
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 15 of 16 PageID# 570




Plaintiff is a corporation incorporated in Virginia with its principal place of business in

Virginia. Defendants are all foreign entities incorporated and with their principal places

of business in either the United Kingdom or France. Therefore, the Court finds that there

is complete diversity of citizenship.

        Potentially, Defendants here are severally liable as they have allocated risk

amongst themselves for the different policies. Thus,the amount in controversy must be

sufficient as to each Name. Osting-Schwinn,613 F.3d at 1083 ("[E]ach Name's liability

is several and notjoint."); Liberty Mut. Fire Ins. Co., 122 F.3d at 1061. Here,the amount

in controversy is $26,250,000. Chubb is solely liable for up to $10,000,000.00 under

Plaintiffs primary coverage policy, while Underwriters have divided responsibility

amongst the syndicates and their member Names for $40,000,000 under the excess

coverage policy. Plaintiff has alleged an amount in controversy of$10,000,000.00 as to

Chubb, an amount that exceeds the jurisdictional requirement. The $16,250,000.00 in

excess of Chubb's coverage falls under Underwriters' excess coverage policy. The risk

and amount in controversy allocated per Name is as follows:

 The Underwriters' Division ofRisk for the Excess Policy and Amount in Controversy^
                                                       Name's       Name's
                Syndicate's                                                       Amount in
                                                       Share of     Share of
  Syndicate      Allocated           Name                                        Controversy
                                                     Syndicate's      Total
                   Risk                                                            Alleged
                                                         Risk         Risk
 QBE                          QBE Corporate
 Syndicate        37.50%      Limited                  100.00%      37.50%      $6,093,750.00
 1866




^ The Court has referred to the affidavits and other documentation attached to Defendants'
Response to the Motion for Remand(EOF No. 18)to determine the allocation ofrisk for the
Underwriters.



                                               15
 Case 3:20-cv-00520-HEH Document 32 Filed 11/20/20 Page 16 of 16 PageID# 571




Liberty                       Liberty Corporate
Syndicate         25.00%      Capital                 100.00%      25.00%    $4,062,500.00
4472
XL                            Caitlin Syndicate
 Syndicate        12.50%      Limited                 100.00%      12.50%    $2,031,250.00
2003
                              OCIL Limited             5.53%       1.3825%    $224,656.25
                              Probitas Corporate
                                                       76.36%      19.09%    $3,102,125.00
                              Capital Limited
                              GIC Re,India
                              Corporate                7.21%       1.8025%    $292,906.25
Probitas                      Member Limited
 Syndicate        25.00%      lAT CCM Limited          4.00%        1.00%     $162,500.00
 1492                         Iris Balanced
                              Corporate                3.45%      0.8625%     $140,156.25
                              Member Limited
                              Iris Low Volatility
                              Plus Corporate           3.45%      0.8625%     $140,156.25
                              Member Limited



As shown in the chart above, the amount in controversy is satisfied for the Underwriters

because each Name is responsible for more than $75,000. Accordingly, the Court has

subject matterjurisdiction.

                                   IV.    CONCLUSION


        In sum,the Court finds that there is subject matter jurisdiction as there is complete

diversity of citizenship and the amount in controversy exceeds $75,000 as to each Name.

Accordingly, the Motion for Remand(ECF No. 8)will be denied.

        An appropriate Order shall accompany this Memorandum Opinion.


                                                    Henry E. Hudson
                                                    Senior United States District Judge

Date:
Richmond, Virginia


                                              16
